Citation Nr: 9902413	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-13 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for patellofemoral 
pain syndrome of the right knee, currently rated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for patellofemoral 
pain syndrome of the left knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1992 to April 
1996.

This appeal arises before the Board of Veterans Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of September 1996 from the Montgomery, 
Alabama, Regional Office (RO). 


REMAND

Initially, the Board finds that the veterans claims are well 
grounded, in that she has presented plausible claims.  
38 U.S.C.A. § 5107(a) (West 1997); Proscelle v. Derwinski, 
2 Vet.App. 629, 631-32 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  Pursuant to 38 U.S.C.A. § 5107(a) 
(West 1997), the Board is obligated to assist the veteran in 
the development of her claims. 

The service connected patellofemoral pain syndrome of the 
knees is evaluated under diagnostic code 5257.  The most 
recent VA examination of the knees was conducted in November 
1997.  The report of this examination appears to contain 
answers to the questions which were posed concerning severity 
of her knee disabilities.  The actual questions which were 
asked are not included in the examination report.  It is also 
unclear from the report whether several findings recorded 
pertain to one or both knees.  The diagnosis was degenerative 
joint disease with patellofemoral syndrome.  The examination 
did not include x-rays of the knees.

The service representative stated in a December 1998 written 
brief that the VA examination was inconclusive.  The 
service representative specifically alleged that the failure 
of the VA to obtain X-rays of the veterans knees or a 
medical opinion regarding whether pain or weakness could 
limit functionally ability on repeated use, is a violation of 
the duty to assist.

The November 1997 medical examination report includes a 
diagnosis of degenerative joint disease with patellofemoral 
syndrome.  The examination did not include x-rays of the 
knees.  The Board is of the opinion that this diagnosis 
raises the issue of service connection for arthritis of the 
knees.  The Board further finds that this issue is 
intertwined the issues in appellate status and must be 
adjudicated by the RO.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  In this regard, in a VA General Counsel Opinion, 
VAOPGCPREC 23-97 (July 1997), it was s held that arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 (5010) for limitation of motion and 
5257.  Also, VAOPGCPREC 9-98 (August 1998) indicates that 
when a knee disability is rated under Diagnostic Code 5257 it 
is not required that the claimant have compensable limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  It is only required 
that the claimants degree of limitation of motion meet at 
least the criteria for a zero-percent rating.

Accordingly, the case is REMANDED for the following actions:  

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA, 
private, and military medical records 
pertaining to current treatment for the 
knee disabilities, to include any 
additional treatment at Ft. McCellan.  
The veteran should be informed that he is 
free to furnish additional evidence and 
argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet.App. 
129, 141 (1992); Booth v. Brown, 8 
Vet.App. 109 (1995).

2.  The RO should schedule the veteran for 
a VA examination by an orthopedist for the 
purpose of ascertaining the severity of 
her service-connected knee disabilities.  
The examination should include all 
necessary tests and studies, including X-
rays.  The veteran's knees should be 
examined for of limitation of motion.  The 
examiner should be requested to note the 
normal ranges of motion of the knees.  
Additionally, the examiner should be 
requested to determine whether the knees 
exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion lost or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the knee is used repeatedly over a 
period of time.  The presence or absence 
of any other symptomatology, including 
instability, related to the veterans 
knees should also be reported and the 
degree of any such instability should be 
indicated.  The examiner is requested to 
specify whether the veteran has arthritis 
of the knees.  All findings should be 
reported in detail, and the examiner must 
be afforded an opportunity to review the 
veteran's claims file and Remand prior to 
the examination.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  If arthritis of the 
knee(s) is diagnosed, it is requested that 
the examiner render an opinion as to 
whether it is as least as likely as not 
that the service connected patellofemoral 
syndrome of the knees caused or aggravates 
the arthritis.  Allen v. Brown, 7 Vet.App. 
439 (1995).

3.  Thereafter, the RO should adjudicate 
the issue of service connection for 
arthritis of the knees on direct and 
secondary bases, to include consideration 
of Allen.  If the benefits sought are not 
granted the veteran and her representative 
should be notified of the denial and of 
her appellate rights.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the increased 
rating issues currently on appeal, to 
again include consideration of the 
provisions set out in 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (1998).  If service 
connection for arthritis of either knee is 
granted, the RO should also consider 
whether separate disability ratings are 
warranted for this disorder of the knees.  
See VAOPGCPREC 23-97 (July 1997) and 
VAOPGCPREC 9-98 (August 1998.  If the 
benefits sought are not granted, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case, and an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until she is further informed. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
